Citation Nr: 1242503	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  10-13 947A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for asthma.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from July 2000 to January 2001, and from May 2004 to November 2005 on active duty.  She also had service with the Army National Guard until her discharge from the National Guard in June 2008; presumably this includes other periods of ACDUTRA and of inactive duty training (INACDUTRA).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  Subsequently, the Board remanded this matter for further development in a March 2011 decision.  

In August 2010, the Veteran testified before the undersigned during a Board hearing held at the RO.  A copy of the transcript is of record.  

The following determination is based on review of the Veteran's claims file in addition to her Virtual VA "eFolder."  The Board's review discloses that none of the electronic treatment records found only in the "eFolder," and not in the claims file, are pertinent to the issue now on appeal.  Therefore, there is no prejudice to the Veteran in proceeding to adjudication of her claim.  See 38 C.F.R. § 20.1304(c) (2012).  


FINDING OF FACT

The evidence of record does not show that the Veteran currently has an asthma disability.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for asthma have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and as interpreted by the United States Court of Appeals for Veterans Claims (Court), have been satisfied by information provided to the Veteran in a letter from the RO dated in January 2009.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing her claim, and identified the Veteran's duties in obtaining information and evidence to substantiate her claim.  Thereafter, the agency of original jurisdiction rendered its initial decision and denial in May 2009.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006)).  

The Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  An additional notice as to disability ratings and effective dates was provided in the January 2009 correspondence.  

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  In view of the above, notice requirements pertinent to the issue on appeal have been met.  

The Board also finds that the duty to assist has been fulfilled regarding this claim as VA medical records relevant to this matter have been requested or obtained.  The Veteran has also been provided with a VA examination.  The available medical evidence is sufficient for an adequate determination of the issue on appeal.  Therefore, the Board finds that there has been substantial compliance with all pertinent VA laws and regulations and to move forward with this claim would not cause any prejudice to the Veteran.  

Service Connection - Laws and Regulations 

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred in the line of duty.  Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110.  

ACDUTRA includes full-time duty performed by members of the National Guard of any State or the Reserves.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full-time duty performed by a member of the Reserves or the National Guard of any State.  38 C.F.R. § 3.6(d).  

Generally, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal Circuit has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

VA regulations provide that where a veteran served 90 days or more of continuous, active military service during a period of war or after January 1, 1947, and certain chronic diseases, including bronchiectasis, become manifest to a degree of 10 percent within one year from date of termination of service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  The Court has held, however, that regulations concerning presumptive service connection, the presumption of soundness and the presumption of aggravation, were inapplicable to claims based upon ACDUTRA service.  See Smith v. Shinseki, 24 Vet. App. 40 (2010).

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Factual Background and Analysis

The Veteran seeks service connection for asthma.  She contends that she was diagnosed with exercise-induced asthma during her period of active duty before she was deployed to Afghanistan and that she has used an inhaler ever since to control her symptoms.  

Service personnel records show that the Veteran served as a medical specialist during her tour of active duty when she was deployed to Afghanistan where she received the combat medical badge.  In her VA Form 9, Substantive Appeal, the Veteran stated that she was deployed to Afghanistan from June 2004 to June 2005.  

Service treatment records show that during her verified period of ACDUTRA, the Veteran complained of a cough and other symptoms and was treated for an upper respiratory infection in November 2000.  She complained of a productive cough and was treated for sinusitis in December 2000.  

During her period of active duty, a May 2004 service treatment record shows that the Veteran was treated for a viral syndrome.  The following month she was prescribed Albuterol, an aerosol powder, while stationed at Camp Atterbury, prior to her deployment to Afghanistan.  

On her October 2005 post-deployment health assessment the Veteran noted that her health got worse during her deployment to Afghanistan as she had been hospitalized during a pregnancy.  She denied any sick call visits.  She denied a chronic cough, but admitted to difficulties breathing during and after her deployment.  She denied exposure to most environmental pollutants but for sand, dust, insect repellant, and pesticide-treated uniforms.  No referral was indicated for any pulmonary concern.  

Post-service, a December 2005 VA treatment record indicates that the Veteran did not initially complain about asthma when seen to establish primary care at the VA Medical Center.  Many subsequent VA treatment records, however, note "asthma, unspecified" under past medical history or active problems.  Those records also usually include the summary of a recent physical examination of the lungs revealing they were clear to auscultation without wheezes or rales.  

A September 2006 VA medical record revealed that the Veteran was concerned that her cough was worse with activity.  She said exercise-induced asthma was last treated six years before with oral prednisone.  It was noted that she stopped all inhalers six years ago because of her concern about steroids.  Examination of the lungs showed they were clear to auscultation with no wheezes or crackles heard.  The examiner noted an impression of likely moderate but stable asthma via history and worse with allergies.  A pulmonary function test was to be scheduled.  An inhaler and nasal steroid were prescribed.  

A March 2007 VA medical record revealed that the Veteran was seen for a routine follow-up of a cough with exercise and a history of asthma.  The record suggests that the Veteran had failed to show up for a pulmonary function test because of transportation issues.  She told the examiner that she did not have to use the inhaler and only used a nasal steroid with complaints of increased nasal congestion.  Examination of the lungs revealed both were clear to auscultation without wheezes or cracking heard.  She was to continue to use Levalbuterol whenever necessary.  

During her August 2010 Board hearing, the Veteran testified that she started noticing some problems with asthma or respiratory-type problems in April 2004 when she was called up for active duty in Afghanistan.  She said she started to cough a lot during physical training at Camp Atterbury and that physician assistants with her company sent her to the clinic to be tested for asthma.  She said someone "ended up saying I had asthma" and they gave her an inhaler in June 2004.  (See transcript at p. 3).  She said that she refilled the inhaler prescription once in Afghanistan and then we she got back home in 2005 and again in 2006.  (Id. at p. 4).  She denied any respiratory problems during her period of ACDUTRA from July 2000 to January 2001.  The Veteran also testified that she was still being seen for her asthma and still had an inhaler.  She said she did not use the inhaler as often as before, but that she was supposed to carry it with her everywhere.  (Id. at p. 5).  She said it was for relief whenever she had an attack.  She told the undersigned that she did not have respiratory attacks very often, probably four or five attacks a year.  (Id. at p. 13).  

An October 2010 VA medical record noted that the Veteran was instructed on how to use and clean an aerochamber during a respiratory therapy home health consultation.  There is no further evidence regarding the use of home oxygen in the VA treatment records.  A November 2010 chest X-ray study showed both lungs were well-expanded.  There were no infiltrates, atelectasis or pleural effusion noted.  

The Veteran underwent a VA examination in April 2011.  The VA examiner reviewed the claims file and interviewed the Veteran.  The VA examiner noted that the Veteran reported a respiratory infection just prior to her deployment to Afghanistan when she was given an inhaler and antibiotic at the Camp Atterbury clinic.  The examiner noted that the Veteran completely recovered, but then developed a chronic cough after her arrival overseas which required daily inhaler use.  The Veteran also suffered from recurrent sinusitis treated with antibiotics.  On her return home from service, the Veteran had a respiratory infection in September 2006 that was characterized by sinus congestion, a cough, and wheezing.  She was treated with an inhaler and antibiotics and fully recovered.  Another respiratory infection in November 2010 required aerosol breathing treatment.  The examiner noted that the Veteran denied a history of asthma or recurrent respiratory infection prior to military service.  It was noted that the Veteran used a daily bronchodilator inhaler at bedtime although it was prescribed at two puffs four times daily.  The Veteran also denied any pulmonary history of non-productive cough, productive cough, wheezing, or dypsnea.  

On examination, a pulmonary function test showed no abnormal breath sounds, normal lung volumes, normal diffusion capacity, and a normal spirometry with no response to bronchodilators.  The examiner found no conditions that could be associated with pulmonary restrictive disease.  A chest X-ray study showed no abnormalities.  

The VA examiner commented that she would make no diagnosis of asthma due to the normal spirometry and the Veteran's unresponsiveness to bronchodilators.  The examiner noted she had consulted several medical journal articles about the diagnosis of asthma.  She concluded that no diagnosis of asthma could be made in the Veteran's case, and that any current lung disorder was less likely as not caused by or a result of active service, for several reasons, including: despite several respiratory complaints and bouts of wheezing there was no change in forced expiratory volume with the use of bronchodilators (which the examiner said was expected with asthma); the Veteran denied childhood respiratory problems; a current chest X-ray was negative for active disease; and the current pulmonary function test was normal.  

Based on the evidence of record, the Board finds that service connection for an asthma disability is not warranted.  The evidence of record does not demonstrate that the Veteran currently has an asthma disability.  The pulmonary function test and the observations of the April 2011 VA examiner as to this matter are persuasive.  Further, there is no medical evidence of record that the Veteran has ever been diagnosed with chronic asthma, although the Veteran testified to what might have been an acute case of asthma during her period of active duty.  

The current disability requirement for service connection is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  "Disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  See 38 C.F.R. § 4.1; Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Here, the Veteran filed her claim for service connection for asthma in December 2008.  The Board's review of the claims file discloses no actual asthma disability from the date she filed her claim for VA compensation until the present, although the VA examiner noted that the Veteran had a respiratory infection in November 2010.  Therefore, she cannot satisfy the current disability requirement for service connection under the tenets of McClain.  

Absent any evidence of a current disability, there can be no valid service connection claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  While post-service VA medical records in the claims file frequently allude to unspecified asthma on the Veteran's medical problem list, and show she was prescribed Albuterol after service, she conceded during her Board hearing that she rarely used any inhaler.  In any event, the VA examination and opinion are later in time and reflect the most recent examination of the Veteran's lungs.  

Even assuming that the Veteran has experienced symptoms of acute asthma, service connection is still not available in this case.  There is no competent medical evidence of any nexus, or relationship, between any current lung disorder and her period of active duty.  Moreover, the April 2011 VA examiner specifically found that a relationship was less likely than not between any current lung condition and her period of service for the reasons outlined above in the report of the April 2011 VA respiratory examination.  Therefore, the claim for entitlement to service connection for an asthma disability must be denied.  

In reviewing the Veteran's claim the Board has considered her written statements and testimony.  Lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  The Veteran is competent to describe the extent of her past and current symptomatology and the continuity of symptomatology from service onwards, especially in view of her military occupational specialty as a combat medic in Afghanistan.  See also 38 U.S.C.A. § 1154(b).  

In the case of a veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d).  

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) does not create a presumption of service connection for a combat veteran's alleged disability, and that the veteran is required to meet his or her evidentiary burden as to service connection such as whether there is a current disability or whether there is a nexus to service which both require competent medical evidence.  See Collette v. Brown, 82 F.3d 389, 392 (1996).  In specific regard to her asthma claim, however, the Veteran's contention that she has a current asthma disorder that is related to a possible acute exercise-induced asthma attack during a period of active duty, while competent and credible, is not persuasive in view of the medical findings of the April 2011 VA examiner and pulmonary function test results.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for an asthma disability.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against her claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.  



ORDER

Entitlement to service connection for asthma is denied.  



____________________________________________
T. L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


